Case 4:19-mj-02122 Document1 Filed on 11/10/19 in TXSD Page 1 of 9

AO 91 (Rev, 1/11) Criminal Complaint

Lens
TOE:

3
Southern District of Texas

~ UNITED STATES DISTRICT COURT FILED
for the
NOV 20 2019

Southern District of Texas
David J. Bradley, Clerk of Court

 

 

 

United States of America )
Vv. )

) Case No. H = 4 = vs 122 M

WASEEM NAZIR AHMED MAKNOJIYA )
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 05/01/19 - 11/09/19 in the county of Harris in the
Southern District of Texas , the defendant(s) violated:
‘Code Section . . Offense Description
18 U.S.C. § 1349 Conspiracy to Commit Mail & Wire Fraud

This criminal complaint is based on these facts:

See Attached Affidavit of FBI Task Force Officer Michael Wills

af Continued on the attached sheet.

Complainant's signature

 

FBI Task Force Officer Michael Wills

Printed name and title

 

Sworn to before me and signed in my presence.

»
. 4
Date: 11/10/2019 MA h-/
“ Judge’s signaturd/ .

Gity and state: Houston, Texas U.S, Magistrate Judge Peter Bray
Printed name and title

 

 

 
Case 4:19-mj-02122 Document1 Filed on 11/10/19 in TXSD_ Page 2 of 9

AFFIDAVIT
I, Michael S. Wills, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND |

1. I am a Sergeant with the Houston Police Department (HPD), and a Task Force
Officer with the Federal Bureau of Investigation (FBI), which gives me the authority to obtain
and execute federal arrest warrants. I have been employed with HPD since 1993. I am currently
assigned to the FBI’s Eastern Hemisphere Transnational Organized Crime Task Force, which
has, as one of its primary functions, the identification and investigation of complex financial
fraud schemes, money laundering, mail fraud, and wire fraud.

2. I make the affidavit in support of a complaint charging Waseem Nazir Ahmed
Maknojiya (MAKNOJIYA) with violation of 18 U.S.C § 1349, Conspiracy to Commit Mail and
Wire Fraud.

3. The facts in this affidavit come from my personal observations, my training and
experience, information obtained from other agents, law enforcement, and witnesses. This -
affidavit is intended to show merely that there is sufficient probable cause for the requested
warrant and does not set forth all of my knowledge about this matter.

PROBABLE CAUSE

4, Your Affiant has learned through investigations with HPD, FBI and the Social
Security Administration, that a common scheme is being perpetrated against victims actoss the
United States. Victims are contacted on the phone and coerced into believing that they are under
investigation by “Agents” of the FBI, DEA, and/or the Social Security Administration, The
“Agent” convinces the victim that the only way to clear their name from the investigation is to

send cash (United States Currency) to a Walgreens drugstore in the Houston area, via Federal

 

 
Case 4:19-mj-02122 Document 1 Filed on 11/10/19 in TXSD Page 3 of 9

Express (FedEx), an interstate delivery service. The details of three such cases with similar
modus operandi (hereafter “M.O.”) occurred during the months of July through September of
2019. Specifically, your Affiant received the following information:

5. In July 2019, Rita Phillips (PHILLIPS), who resides in Kearney, Missouri,
received a phone call from a female who identified herself as Theresa Gonzalez (GONZALEZ),
badge #274851, with the Social Security Office in Texas, stating that her (PHILLIPS’s) social
security number had been used to open twenty-two (22) bank accounts, and was being used for
money laundering, and drug transportation. PHILLIPS stated that she was told a car had been
rented in her name, and abandoned in Ralls, Texas. The abandoned car, when searched,
contained illegal narcotics. The next day PHILLIPS received a call from Social Security Deputy
' Officer Rajive Mathur, who told her that her checking account was being frozen, and in order to

keep it open, she would need to transfer $19,541.78 to account #139101417395, for security
locker #HJ898071, Bank of America, New York, NY, in the name of the CDM Chavez LLC.
This money was supposed to be for an attorney’s retainer fee. PHILLIPS stated she was again
contacted in early August 2019, and was told that an additional $10,000 needed to be sent to
Walgreens, c/o Jared Barrow (BARROW), 415 Shepherd Drive, Houston, TX 77007. The
money needed to be sent via FedEx to locker #HK701651. PHILLIPS stated she did as she was
instructed, and on August 2, 2019, sent $10,000 USD via FedEx tracking #788874360299 from
Kearney, MO, to 415 Shepherd Drive, Houston, TX 77007. On August 3, 2019, a unknown
subject, now identified as MAKNOJ IYA, entered the Walgreens drugstore located at 415
Shepherd Drive, Houston, TX 77007, at approximately 0918 hours, central time. MAKNOJIYA .
is distinctive looking and can be described, on this occasion, as being approximately 6’00 tall,

approximately 260 pounds, wearing a blue, long sleeve shirt, wearing reading glasses, and has

2

 

 
Case 4:19-mj-02122 Document1 Filed on 11/10/19 in TXSD Page 4 of 9

distinctively long, full beard. The MAKNOJIYA collected the package sent by PHILLIPS, and
departed Walgreens at approximately 0920 hours, central time.

6. In September 2019, Carl Grant (GRANT), of Boca Raton, Florida, GRANT stated
that he received a phone call from an unknown number. When he answered, an unknown subject
advised him that his Social Security benefits were in the process of being canceled. The
unknown caller stated he had a warrant for his arrest out of Texas, which was related to drug
offenses. The unknown caller stated that with GRANT’s permission, they would be able to turn
the case over to the Drug Enforcement Administration (DEA) so it can be "handled". Sometime
later, an unknown. female called GRANT from (575) 265-0365. The female identified herself as
DEA Agent Destiney Washington. Agent Washington advised GRANT that he would need to
send $26,000 in cash, to rectify the situation or he would have to retain counsel. Since GRANT

did not want to hire an attorney, or go to court, he elected to send the cash. Agent Washington
stated that she was about to leave work and would call him back the following day to confirm all
the details. On Friday, September 06, 2019, Destiney called GRANT multiple times to assist
him with withdrawing the money and sending it to the correct location. GRANT then went to his
bank, the IBM Credit Union, located at 790 Park of Commerce Blvd, Boca Raton, Florida, and
withdrew $26,000 USD. GRANT then went to the FedEx Office Print and Ship Center, located
at 1911 S Federal Hwy, Delray Beach, FL 33483, and sent the cash via FedEx tracking

#789637 126342 to Walgreens c/o Aata Johnson (JOHNSON), 10660 Eastex Fwy, Houston
Texas, 77093. On September 7, 2019, MAKNOJIYA entered the Walgreens drugstore located at
10660 Eastex Fwy, Houston Texas, 77093, at approximately 0856 hours, central time.

_ MAKNOJIYA was wearing a lime green, short sleeve shirt, wearing reading glasses, and has

 

 
Case 4:19-mj-02122 Document1 Filed on 11/10/19 in TXSD Page 5 of 9

distinctively long, full beard. MAKNOJIYA collected the package sent by GRANT to
JOHNSON, and departs Walgreens at approximately.0902 hours, central time.

7. In September 2019, Brian Seveska (SEVESKA) stated he received a phone call
from an individual by the name of Patrick Jane (JANE). JANE informed SEVESKA his Social
Security Number (SSN) had been involved in an investigation led by the United States Drug
Enforcement Agency (DEA). SEVESKA stated he was then transferred to a Senior DEA Officer
Uttam Dhillon (DHILLON). During SEVESKA’s conversation with DHILLON, he was
informed his social security number (SSN) had been involved in a drug smuggling/money
laundering investigation. SEVESKA explained to DHILLON he was innocent. SEVESKA »
stated DHILLON believed his claims of innocence. DHILLON informed SEVESKA he would
perform a thorough background check with Homeland Security and the Federal Bureau of
Investigation so he would be able to clear his name from the investigation. DHILLON informed
Brian he would need a new SSN, but would only receive it after a 48 hour freeze of all
SEVESKA 's accounts had been completed. SEVESKA was informed if he did not comply, he
would lose all his money. SEVESKA received instructions from DHILLON to send $15,000.00
in USD through FedEx to Walgreens c/o Haris Williams, 9600 Westheimer Road, Houston, TX
77063, in order to safeguard his funds. SEVESKA also received instructions from DHILLON to
purchase another $12,000.00 in Target Gift Cards and to give DHILLON the information (serial
numbers) off those Target Gift Cards for safekeeping. SEVESKA was informed his funds would
be safe at the Houston address during the 48 hour freeze period and he would receive a credit
- from the United States Department of Treasury once the 48 hour freeze was over. SEVESKA
was informed he would be prosecuted and go to jail if he spoke of the investigation or did not do

as he was instructed. On September 11, 2019, at approximately 1935 hours, SEVESKA went to
‘4

 

 
Case 4:19-mj-02122 Document 1 Filed on 11/10/19 in TXSD Page 6 of 9

the FedEx Office Print & Ship Center located at 797 W. IL Route 22, Lake Zurich, IL 60047,
and shipped $15,000.00 in USD through FedEx tracking #789848699756 to Walgreens c/o Haris
Williams (WILLIAMS) at 9600 Westheimer Road, Houston, TX 77063. SEVESKA also
purchased $12,000.00 in Target Gift Cards and gave the Gift Card information (serial numbers)
to DHILLON. MAKNOJIYA picked up the package from the Walgreens located at 9600
Westheimer Road, Houston, TX 77063 and departed at approximately 1044 hours on September
13, 2019. MAKNOJIYA was wearing a gray, short sleeve shirt, wearing reading glasses, and
has distinctively long, full beard.

IDENTIFICATION OF WASEEM NAZIR AHMED MAKNOJSIYA

8. Affiant was invited to a November 6, 2019, meeting with Department of
Homeland Security Office of Inspector General Special Agent Kristopher Healey, and Social -
Security Administration Office of Inspector General Special Agent Gary Dickens. Affiant was
informed that an individual, previously arrested in New Jersey, wished to assist law enforcement,
and provide information connected to the scheme currently under investigation by your affiant.
Affiant arrived at the scheduled meeting, and in the lobby of the meeting location, observed the
previously unidentified subject, seen on video throughout the Houston area picking up cash sent
by victims of fraud.

9. An interview was conducted with the MAKNOJIYA. During the interview,
MAKNOJIYA was not under arrest, nor was he promised anything for his cooperation.
MAKNOJIYA was free to leave the meeting at any time.

10. The previously unidentified person identified himself as Waseem Nazir Ahmed
Maknojiya (MAKNOJIY A), an Indian (Asian), male, whose Date of Birth May 30, 1984.

MAKNOIIYA stated that he moved to Chicago from Mumbai, India in the year 2015.
6

 
Case 4:19-mj-02122 Document1 Filed on 11/10/19 in TXSD Page 7 of 9

MAKNOIJIYA stated that he worked odd jobs at gas stations and convenience stores. During his
stay in Chicago, MAKNOJIYA met a person he calls “Nick,” MAKNOJIYA stated he moved to
Houston because the cold weather in Chicago aggravated a sinus condition. After his-move to
Houston, MAKNOJIYA stated he was contacted by “Nick” and told that he needed a worker in
Houston. According to MAKNOJIYA, “Nick” told him that he had clients throughout the
country who would send cash to Walgreens stores. His (MAKNOJIYA’s) job was to pick up the
cash and deliver it to another person. MAKNOJ IYA stated that he flew to Chicago, where his
photograph was taken. MAKNOSTYA discussed the job with “Nick” and he was told not to park
in the Walgreens parking lots, so that his vehicle would not be seen on camera. MAKNOJIYA
stated after he used the identification provided to him by “Nick,” he was to make a video of
himself opening the box, and counting the money. The video was to be sent via “WhatsApp” to
a chat group that included “Nick” and another person known to him as “Pajay.”, MAKNOJIYA
would then receive a secret code and the location of where to meet another person to deliver the
cash. Once at the location, another person would locate him, give him the secret code, and take
receipt of the money. MAKNOJIYA stated he was paid 3% of the cash amount for making the
FedEx pickup. MAKNOJTYA stated that he was given instructions to destroy the alias
identification after making the cash pickups. MAKNOJIYA stated that he received instructions
for cash pickups from both “Nick” and “Pajay.” MAKNOJTYA stated that he found it suspicious
that he was not allowed to park in the parking lots, and had to use fake identification to pick up
the money and eventually confronted “Nick” about where the money was coming from.
MAKNOJIYA was told my “Nick” that there are many “call centers” in India that scam people
into believing various schemes. Some schemes involve the use of your social security number,

law enforcement investigations, Internal Revenue Service, relatives in hospitals, and computer

6

 

 
Case 4:19-mj-02122 Document1 Filed on 11/10/19 in TXSD Page 8 of 9

| issues, among others. MAKNOJTYA stated that even after learning the cash was from the
victims of scams, he continued working for “Nick” and “Pajay.” MAKNOJLYA stated that cash
was not the only way to receive money. MAKNOJIYA stated that the next phase of
“employment” would be to open bank accounts with fake passports. MAKNOJIYA estimated
that he has been working for “Nick” and “Pajay” picking up cash from Walgreens since May
2019, and he has picked up one, sometimes more packages a day. MAKNOJTYA stated that he
did not know the people taking receipt of the cash from him, and only saw the same person once
or twice from May 2019, to October 2019. MAKNOJIYA was shown several video surveillance
photographs of himself picking up FedEx deliveries of cash at Houston area Walgreens stores.
MAKNOI IYA confirmed he was the previously unidentified person seen on video picking up the
cash deliveries. MAKNOJIYA departed the meeting, and agreed to assist the ongoing
investigation in whatever way possible. |

11. On November 8, 2019, Affiant received information that MAKNOJIYA had
booked a plane ticket to India leaving November 9, 2019, at 5:00 P.M. Affiant went to
MAKNOJTYA’s residence located at 10350 Lands End Drive Apt #515, Houston, TX 77099, to
discuss his departure from the country. After an initial denial, MAKNOJIYA confirmed that he
had booked a flight to India. | MAKNOJIYA stated that he had received three (3) passports in
alias names from “Nick.” According to MAKNOJ TYA he was going to contact Affiant, turn
over the false documents, and discuss his departure. MAKNOJIYA signed a Consent to Search
form and showed A ffiant the location of the false passports. Affiant recovered three Republic of
India passports in the name of J action Joney Krition, Gary Solger Hilary, and Josef Mikal
Krition. All Republic of India passports displayed MAKNOJIYA’s photograph. Inside one of

the passports was a United States of America Permanent Resident card. The Permanent Resident

7

 

 

 
Case 4:19-mj-02122 Document1 Filed on 11/10/19 in TXSD_ Page 9 of 9

card was in the name of Aiden S. Pathrose and displayed MAKNOJIYA’s photograph.
MAKNOBJIYA was placed under arrest and transported to the Federal Bureau of Investigation for
a custodial interview. After being read his Advice of Rights (Miranda Warning) by Special
Agent Dickens, MAKNOJ IYA agreed, again to discuss his involvement in this investigation.
During the custodial interview, MAKNOJTYA reiterated the statements already made during the

_ earlier mentioned non-custodial interview.

Respectfully submitted,

Fa. 3 lo,

 

 

Michael Wills
Task Force Officer
Federal Bureau of Investigation

Subscribed and sworn to before me on November 10, 2019, and I find probable cause.

(if i) a
[byron

UNITED STATES MGISTRATE JUDGE

 
